         Case 1:19-cv-02727-DLF Document 14 Filed 11/21/19 Page 1 of 1




                                UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                      COLUMBIA


  ALDER CRUZ,

                 Plaintiff,

         v.
                                                            No. 19-cv-2727 (DLF)
  DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                 Defendants.



                                            ORDER

       Before the Court are plaintiff Alder Cruz’s motion for a preliminary injunction, Dkt. 5,

 and the defendants’ motion to transfer this case to the United States District Court for the

 Western District of Texas, Dkt. 8. Consistent with the Court’s bench ruling at the hearing

 held on November 21, 2019, it is

       ORDERED that the Motion to Transfer, Dkt. 8, is DENIED; and it is further

       ORDERED that the Motion for a Preliminary Injunction, Dkt. 5, is DENIED.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
                                                             United States District Judge
November 21, 2019
